881 F.2d 1076
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.A ALPHA INDUSTRIES, INC., Respondent.
No. 89-5757.
United States Court of Appeals, Sixth Circuit.
Aug. 9, 1989.

Before:  KRUPANSKY and RYAN, Circuit Judges;  and LIVELY, Senior Circuit Judge.


1
JUDGMENT ENFORCING AN ORDER OF THE NATIONAL LABOR RELATIONS BOARD


2
This cause was submitted upon the applicationof the National Labor Relations Board for summary entry of a judgment against Respondent, A Alpha Industries, Inc., its officers, agents, successors, and assigns, enforcing its order dated February 9, 1989, in Case No. 7-CA-26928, and the Court having considered the same, it is hereby


3
ORDERED AND ADJUDGED by the Court that the Respondent, A Alpha Industries, Inc., its officers, agents, successors, and assigns, shall:

1. Cease and desist from:

4
(a) Discharging or otherwise discriminating against employees because they seek to obtain representation by a union.


5
(b) Coercively interrogating employees concerning their or other employees' union activities and sympathies.


6
(c) In any like or related manner interfering with, restraining, or coercing employees in the exercise of rights guaranteed them by Section 7 of the National Labor Relations Act (hereinafter called the Act).


7
2. Take the following affirmative action designed to effectuate the policies of the Act:


8
(a) Offer Jeff Wells and Kevin Russell immediate and full reinstatement to their former jobs or, if no longer in existence, to substantially equivalent jobs, without prejudice to their seniority and other rights and privileges previously enjoyed, and make them whole, with interest, for any loss of earnings suffered as a result of the discrimination practiced against them, in the manner set forth in the "Remedy" section of the Administrative Law Judge's Decision.


9
(b) Expunge from its files any references to the discharge of Wells and Russell, and notify them in writing that this has been done and that their discharge will not be used against them in any way.


10
(c) Preserve and, upon reasonable request, make available to the Board and its agents, for examination and copying, all payroll records and reports and all other records required to ascertain the amount, if any, of backpay due under this Judgment.


11
(d) Post at its facility in Durand, MI, copies of the Notice attached hereto.  Copies of said Notice on forms provided by the Regional Director for Region 7 of the National Labor Relations Board (Detroit, Michigan), after being duly signed by an authorized representative of Respondent, shall be posted by Respondent immediately upon receipt thereof and be maintained by it for 60 consecutive days thereafter, in conspicuous places, including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by Respondent to insure that said Notice is not altered, defaced or covered by any other material.


12
(e) Notify the said Regional Director, in writing, within 20 days from the date of this Judgment, what steps the Respondent has taken to comply herewith.

APPENDIX
NOTICE TO EMPLOYEES

13
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


14
APPEALS ENFORCING AN ORDER OF THE NATIONAL LABOR

RELATIONS BOARD
AN AGENCY OF THE UNITED STATES GOVERNMENT

15
AFTER A TRIAL AT WHICH ALL SIDES HAD AN OPPORTUNITY TO PRESENT EVIDENCE AND STATE THEIR POSITIONS, THE NATIONAL LABOR RELATIONS BOARD FOUND THAT WE HAVE VIOLATED THE NATIONAL LABOR RELATIONS ACT, AS AMENDED, AND HAS ORDERED US TO POST THIS NOTICE AND DO WHAT IT SAYS.


16
THE NATIONAL LABOR RELATIONS ACT GIVES YOU THESE RIGHTS:


17
To engage in self-organization.


18
To form, join, or help unions.


19
To bargain collectively through representatives of your own choosing.


20
To act together for collective-bargaining or other mutual aid or protection.


21
To refrain from any or all of these things.


22
WE WILL NOT discourage activity on behalf of any labor organization by discharging or in any other manner discriminating against you in regard to any term or condition of employment.


23
WE WILL NOT coersively interrogate you concerning your or any other employees' union activities and sympathies.


24
WE WILL NOT, in any like or related way, interfere with, restrain or coerce you in the exercise of your rights under the National Labor Relations Act.


25
WE WILL offer Jeff Wells and Kevin Russell immediate and full reinstatement to their former jobs or, if no longer in existence, to substantially similar jobs, without prejudice to their seniority or other rights and privileges, and make them whole, with interest, for any loss of earnings they may have suffered as a result of our discriminatory act in firing them.


26
WE WILL expunge from our records any references to the discharge of Jeff Wells and Kevin Russell and will notify them, in writing, that this has been done and that it will not be used against them.


27
A ALPHA INDUSTRIES, INC.


28
(Employer)

Dated ________ By ____________________

29
(Representative) (Title)


30
This is an official notice and must not be defaced by anyone.


31
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material.  Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office:  477 Michigan Ave, Room 300, Detroit, MI 48226-2569, Telephone (313) 226-3219.